Exhibit 10.1

INVESTOR PURCHASE AGREEMENT

INVESTOR PURCHASE AGREEMENT, dated March 31, 2017 (this “Agreement”), by and
among Affinion Group Holdings, Inc., a Delaware corporation (the “Company”),
Affinion Group, Inc. (the “Issuer”), Affinion Investments, LLC (“Affinion
Investments” and, together with the Company and the Issuer, the “Affinion
Parties” and each individually, an “Affinion Party”) and Elliott Management
Corporation, (together with its affiliates, “Elliott”), Franklin Mutual Quest
Fund (“Franklin”), Empyrean Capital Partners, LP (“Empyrean”) and Metro SPV LLC
(“ICG”, and together with Elliott, Franklin and Empyrean, the “Initial
Investors”; and together with any Additional Investors (as defined herein), the
“Investors”). The foregoing parties hereto are collectively referred to as the
“Parties” and each individually is referred to as a “Party.” Unless otherwise
specified herein, all capitalized terms used and not defined herein shall have
the meanings ascribed to them in the Support Agreement, dated as of the date of
this Agreement, by and among the Affinion Parties, on the one hand, and certain
holders of debt and equity of the Affinion Parties, on the other hand (such
agreement, together with all exhibits, term sheets, schedules and annexes
thereto, as amended, restated or otherwise modified pursuant to the terms
thereof, the “Support Agreement”).

WHEREAS, concurrently with the execution of this Agreement, the Company intends
to implement a financial restructuring in accordance with the terms and
conditions set forth in the Support Agreement and the agreements contemplated
thereby (the “Restructuring”) relating to the existing debt and other
obligations of the Company and certain of its Subsidiaries;

WHEREAS, the Restructuring provides for the Exchange Offers pursuant to which
(A) the Issuer will offer to exchange or repurchase for cash at the holder’s
election (collectively, the “AGI Exchange Offer”) all of the 7.875% Senior Notes
due 2018 of the Issuer (the “Existing AGI Notes”) for (x) new Senior PIK Toggle
Notes due 2022 of the Issuer (the “New Notes”) and Warrants (the “New Warrants”)
to purchase Common Stock, par value $0.01 per share (the “Common Stock”) of the
Company or (y) cash (the “AGI Cash Election”) and the related solicitation of
consents (the “Consent Solicitation”); (B) the Company will offer to exchange or
repurchase for cash at the holder’s election (collectively, the “Holdings
Exchange Offer”) all of the 13.75%/14.50% Senior Secured PIK Toggle Notes due
2018 of the Company (the “Existing Holdings Notes”) for (x) New Notes and New
Warrants to purchase Common Stock of the Company or (y) cash (the “Holdings Cash
Election”); and (C) Affinion Investments will offer to exchange or repurchase
for cash at the holder’s election (collectively, the “Investments Exchange
Offer” and, together with the AGI Exchange Offer and the Holdings Exchange
Offer, the “Exchange Offers”) by Affinion Investments all of the 13.50% Senior
Subordinated Notes due 2018 of Affinion Investments (the “Existing Investments
Notes” and, together with the Existing AGI Notes and Existing Holdings Notes,
the “Existing Notes”) for (a) New Notes and New Warrants to purchase Common
Stock of the Company or (b) cash (the “Investments Cash Election” and, together
with the AGI Cash Election and the Holdings Cash Election, the “Cash
Elections”);

WHEREAS, the applicable Affinion Party, may elect, in its sole discretion to
optionally redeem (x) all, but not less than all, of the outstanding Existing
AGI Notes not otherwise exchanged or tendered in the AGI Exchange Offer by the
Issuer, in accordance with their terms, including for the avoidance of doubt,
the applicable redemption prices, any call or redemption premiums and any
accrued interest pursuant to the indenture governing the Existing AGI Notes (the
“Optional AGI Notes Refinancing”), (y) all, but not less than all, of the
outstanding Existing Holdings Notes not otherwise exchanged or tendered in the
Holdings Exchange Offer by the Company, in accordance with their terms,
including for the avoidance of doubt, the applicable redemption prices, any call
or redemption premiums and any accrued interest pursuant to the indenture
governing the Existing Holdings Notes (the “Optional Holdings Notes
Refinancing”) and (z) all, but not less than all, of the outstanding Existing
Investments Notes not otherwise exchanged or tendered in the Investments
Exchange Offer by Affinion Investments, in accordance with their terms,
including for the avoidance of doubt, the applicable redemption prices, any call
or redemption premiums and any accrued interest pursuant to the indenture
governing the Existing Investments Notes (the “Optional Investments Notes
Refinancing” and, together with the Optional AGI Notes Refinancing and the
Optional Holdings Notes Refinancing, the “Optional Refinancings”);



--------------------------------------------------------------------------------

WHEREAS, the Initial Investors have reviewed the Support Agreement;

WHEREAS, subject to the terms and conditions hereof, the Initial Investors have
agreed, and any Additional Investor will agree, to purchase, to the extent
required by this Agreement, additional New Notes, and the Company hereby does
enter into the Put Options (as defined herein) with the Initial Investors, and
to the extent applicable, any Additional Investor; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

Section 1. Definitions. The following terms will have the meaning set forth
below:

“Additional Investor” has the meaning assigned to it in Section 8.14 hereof.

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person, including any
funds or accounts managed by, or entities under common management of, such
Person. As used in this definition, “control” (including with its correlative
meanings, “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person (whether through ownership
of securities or partnership or other ownership interests, by contract or
otherwise).

“Affinion Parties” has the meaning assigned to it in the Preamble.

“AGI Cash Election” has the meaning assigned to it in the Recitals.

“AGI Exchange Offer” has the meaning assigned to it in the Recitals.

“Agreement” has the meaning assigned to it in the Preamble.

“Applicable New Notes” has the meaning assigned to it in Section 2.03(f) hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Cash Elections” has the meaning assigned to it in the Recitals.

“Cash Elections Purchase” has the meaning assigned to it in Section 2.02(b)
hereof.

“Cash Elections Purchase Amount” means, with respect to each Investor, an amount
equal to the Cash Elections Purchase Price multiplied by such Investor’s
Purchase Percentage.

“Cash Elections Purchase Price” means the sum of the aggregate amount of cash
paid or payable by the Affinion Parties in connection with the Cash Elections.

“Closing Date” has the meaning assigned to it in Section 2.03(a) hereof.

“Common Stock” has the meaning assigned to it in the Recitals.

 

2



--------------------------------------------------------------------------------

“Company” has the meaning assigned to it in the Preamble.

“Consent Solicitation” has the meaning assigned to it in the Recitals.

“Defaulting Investor” has the meaning assigned to it in Section 8.15 hereof.

“Definitive Documentation” has the meaning assigned to it in Section 6.01(d)
hereof.

“DTC” means The Depository Trust Company.

“Exchange Offers” has the meaning assigned to it in the Recitals.

“Existing AGI Notes” has the meaning assigned to it in the Recitals.

“Existing Holdings Notes” has the meaning assigned to it in the Recitals.

“Existing Investments Notes” has the meaning assigned to it in the Recitals.

“Existing Notes” has the meaning assigned to it in the Recitals.

“Financing Fee” has the meaning assigned to it in Section 2.03(d) hereof.

“Funding Fee” has the meaning assigned to it in Section 2.03(e) hereof.

“GAAP” means generally accepted accounting principles, consistently applied, as
applicable for the relevant entity for which accounts are being prepared on the
basis of the jurisdiction in which such entity was incorporated, organized or
formed and registered.

“Governmental Authority” means (a) any national, federal, state, county,
municipal, local or foreign or supranational government, or other political
subdivision thereof, (b) any entity exercising executive, legislative, judicial,
regulatory, tribunal, taxing or administrative functions of or pertaining to
government, and (c) any arbitrator or arbitral body or panel, department,
ministry, instrumentality, agency, court, commission or body of competent
jurisdiction.

“Holdings Cash Election” has the meaning assigned to it in the Recitals.

“Holdings Exchange Offer” has the meaning assigned to it in the Recitals.

“Indenture” means the indenture governing the New Notes.

“Initial Investors” has the meaning assigned to it in the Preamble.

“Investments Cash Election” has the meaning assigned to it in the Recitals.

“Investments Exchange Offer” has the meaning assigned to it in the Recitals.

“Investors” has the meaning assigned to it in the Preamble.

“Issuer” has the meaning assigned to it in the Preamble.

“Judgments” mean, collectively, judgments, orders, injunctions, decrees,
rulings, stipulations or awards (whether rendered by a court, administrative
agency or other Governmental Authority, or by settlement or agreement,
arbitration or otherwise).

“Laws” means, collectively, laws, codes, statutes, regulations, requirements,
variances, writs, ordinances of any Governmental Authority or Judgments.

 

3



--------------------------------------------------------------------------------

“Loss” means any liability, charge, legal action or proceeding, assessed
interest, penalty, tax, fee, obligation of any kind or nature (whether accrued
or fixed, or absolute or contingent), loss, damage, claim, cost or expense,
including court costs and reasonable attorneys’ fees and expenses and
disbursements.

“New Notes” has the meaning assigned to it in the Recitals.

“New Warrants” has the meaning assigned to it in the Recitals.

“Optional AGI Notes Refinancing” has the meaning assigned to it in the Recitals.

“Optional AGI Notes Refinancing Purchase Amount” means, with respect to each
Investor, an amount equal to the Optional AGI Notes Refinancing Purchase Price
multiplied by such Investor’s Purchase Percentage.

“Optional AGI Notes Refinancing Purchase Price” means the sum of the aggregate
amount of cash paid or payable by the Issuer in connection with the Optional AGI
Notes Refinancing.

“Optional Holdings Notes Refinancing” has the meaning assigned to it in the
Recitals.

“Optional Holdings Notes Refinancing Purchase Amount” means, with respect to
each Investor, an amount equal to the Optional Holdings Notes Refinancing
Purchase Price multiplied by such Investor’s Purchase Percentage.

“Optional Holdings Notes Refinancing Purchase Price” means the sum of the
aggregate amount of cash paid or payable by the Company in connection with the
Optional Holdings Notes Refinancing.

“Optional Investments Notes Refinancing” has the meaning assigned to it in the
Recitals.

“Optional Investments Notes Refinancing Purchase Amount” means, with respect to
each Investor, an amount equal to the Optional Investments Notes Refinancing
Purchase Price multiplied by such Investor’s Purchase Percentage.

“Optional Investments Notes Refinancing Purchase Price” means the sum of the
aggregate amount of cash paid or payable by AGI Investments in connection with
the Optional Investments Notes Refinancing.

“Optional Refinancings” has the meaning assigned to it in the Recitals.

“Optional Refinancings Investor Purchase Amount” means, with respect to each
Investor, an amount equal to the applicable Optional Refinancings Purchase Price
multiplied by such Investor’s Purchase Percentage.

“Optional Refinancings Purchase Price” means, with respect to each Optional
Refinancing, the sum of the aggregate amount of cash paid or payable by the
Affinion Parties in connection with such Optional Refinancing.

“Party” has the meaning assigned to it in the Preamble.

“Person” includes all natural persons, corporations, business trusts, limited
liability companies, associations, companies, partnerships, joint ventures and
other entities, as well as governments and their respective agencies and
political subdivisions.

“Post-Pre-Emptives Diluted Equity” has the meaning assigned to it in the Term
Sheet.

 

4



--------------------------------------------------------------------------------

“Purchase” has the meaning assigned to it in Section 2.02(a) hereof.

“Purchase Notice” has the meaning assigned to it in Section 2.02(c) hereof.

“Purchase Percentage” means, (i) other than as provided in clause (ii) below,
with respect to an Investor, the applicable percentage amount for such Investor
as set forth on Schedule A hereof and (ii) solely for the purposes of
calculating each Initial Investor’s Financing Fee pursuant to Section 2.03(d),
(x) with respect to each Initial Investor other than Elliott and Franklin,
one-half of the applicable percentage amount for such Initial Investor as set
forth on Schedule A hereof and (y) with respect to Elliott and Franklin, the sum
of (A) the applicable percentage amount for Elliott and Franklin, as applicable,
as set forth on Schedule A hereof and (B) the applicable pro rata portion
(calculated solely between Elliott and Franklin based on their respective
applicable percentage amount set forth on Schedule A hereof) of one-half of the
aggregate percentage amount of all other Initial Investors.

“Purchase Price” means, together, the Cash Elections Purchase Price and the
Optional Refinancings Purchase Price.

“Put Options” has the meaning assigned to it in Section 2.02 hereof.

“Restructuring” has the meaning assigned to it in the Recitals.

“Satisfaction Notice” has the meaning assigned to it in Section 2.02(b) hereof.

“Subsequent Funding Date” has the meaning assigned to it in Section 2.03(b)
hereof.

“Support Agreement” has the meaning assigned to it in the Recitals.

“Term Sheet” means the term sheet attached to the Support Agreement.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC.

“Trustee” means the trustee under the New Notes.

Section 2. The Exchange Offers and Financing

2.01 The Exchange Offers. Each Affinion Party will commence, administer and
consummate the applicable Exchange Offer in accordance with the Support
Agreement. The Exchange Offers shall be conducted and consummated by and among
the applicable Affinion Party and the participants therein on the terms, subject
to the conditions and limitations and in accordance with the procedures set
forth herein and in the Support Agreement.

2.02 Financing.

(a) On and subject to the terms and conditions hereof, each Investor hereby
grants to the Issuer certain options (collectively, the “Put Options”) to
require the Investors to purchase New Notes in an aggregate principal amount
equal to the Purchase Price (a “Purchase”), which shall be issued with New
Warrants (as more particularly described in Section 2.03(f)), at such times as
set forth in, and subject to the terms and conditions of, this Agreement.

 

5



--------------------------------------------------------------------------------

(b) On or before the first (1st) Business Day after the expiration date of the
Exchange Offers, the Issuer shall notify the Investors in writing of either
(i) the election of the Issuer to require the Investors to purchase New Notes by
payment by each Investor of its Cash Elections Purchase Amount, which election
shall include a true and accurate calculation of the Cash Elections Purchase
Price (including a certification from the applicable exchange or tender agent as
to the aggregate principal amount of Existing Notes that have been tendered for
repurchase) (the “Cash Elections Purchase Notice”), it being understood and
agreed that the Put Option in respect of the Cash Elections Purchase Price shall
automatically and irrevocably be deemed to have been exercised by the Issuer,
without the need for delivery of written notice or the taking of any other
further action by the Issuer, the Company or any other Person, if the conditions
set forth in Section 7.01 shall have been satisfied or waived in accordance with
this Agreement or (ii) in the event that (a) no Cash Elections have been made in
connection with the Exchange Offers on or prior to the expiration thereof, and
(b) all Existing Notes have been tendered and not withdrawn in the Exchange
Offers on or prior to the expiration thereof, that the Issuer’s Put Options to
require the Investors to purchase New Notes hereunder are not being exercised
(the “Satisfaction Notice”). Each Investor shall purchase New Notes in an
aggregate principal amount equal to its Cash Elections Purchase Amount referred
to in clause (i) in the immediately preceding sentence (the “Cash Elections
Purchase”) on the Closing Date.

(c) From time to time, an Affinion Party may elect, in its sole discretion, to
consummate an Optional Refinancing; provided that (x) no Affinion Parties shall
have any obligation to consummate any Optional Refinancing and (y) the Put
Options with respect to any such Optional Refinancing will only be exercised by,
and the Financing will only be available to, the Issuer if the following
conditions are satisfied or waived in accordance with this Agreement:

(i) with respect to any series of Existing Notes subject to a proposed Optional
Redemption, at least 90% of the aggregate principal amount of such series of
Existing Notes that was outstanding on the date of this Agreement was exchanged
or tendered for cash in the applicable Exchange Offer; and

(ii) on or before the first (1st) Business Day after the delivery by the
applicable Affinion Party of a notice of optional redemption to the holders of
the applicable series of Existing Notes evidencing the consummation of an
Optional Refinancing with respect to such series of Existing Notes, such
Affinion Party shall notify the Investors in writing of the election of such
Affinion Party to require the Investors to purchase New Notes by payment by each
Investor of (i) in the case of the Optional AGI Notes Refinancing, its Optional
AGI Notes Refinancing Purchase Amount, (ii) in the case of the Optional Holdings
Notes Refinancing, its Optional Holdings Notes Refinancing Purchase Amount and
(iii) in the case of the Optional Investments Notes Refinancing, its Optional
Investments Notes Refinancing Purchase Amount, which election shall include a
true and accurate calculation of the Optional Refinancings Purchase Price
(including a certification as to the aggregate amount payable in connection with
such Optional Refinancing) (each, an “Optional Refinancing Purchase Notice” and,
together with the Cash Elections Purchase Notice, the “Purchase Notices”) if the
conditions set forth in Section 7.01 shall have been satisfied or waived in
accordance with this Agreement. Without limiting the foregoing, in the event the
applicable Affinion Party intends to satisfy and discharge the applicable
indenture on the date that notice of optional redemption is given to the holders
of a series of Existing Notes, the Affinion Parties shall give the Investors at
least two Business Days’ prior written notice of such optional redemption.

So long as the conditions in clauses (i) and (ii) above have been satisfied or
waived in accordance with this Agreement, each Investor shall purchase New Notes
in an aggregate principal amount equal to its applicable Optional Refinancings
Investor Purchase Amount referred to in the immediately preceding sentence (the
applicable “Optional Refinancings Investor Purchase”) on the applicable
Subsequent Funding Date.

 

6



--------------------------------------------------------------------------------

(d) Each Investor hereby agrees to take all action and execute and deliver all
documents required to execute its Purchase and exercise all its obligations as a
purchaser of New Notes through the earliest to occur (i) the delivery of the
Satisfaction Notice, (ii) the date on which the Exchange Offers and all of the
Optional Refinancings are consummated, (iii) the date on which the Affinion
Parties notify the Investors of their intention not to exercise their right to
redeem the remaining Existing Notes outstanding following the consummation of
the Exchange Offer and (iv) the date that is 90 days following the Closing Date
(the earliest such date, the “Termination Date”).

2.03 Payment; Closing. (a) Each Investor hereby agrees to pay its Cash Elections
Purchase Amount, by wire transfer of immediately available funds to an account
designated by the Issuer, by 10:00 a.m., New York City time, on the settlement
date of the Exchange Offers, which shall be the third Business Day following the
expiration date thereof, so long as (i) all conditions to the Investors
obligations hereunder have been satisfied or waived in accordance with the terms
hereof, (ii) all conditions to the consummation of the Exchange Offers have been
satisfied or waived in accordance with the terms thereof and (iii) all
conditions to the occurrence of the effective date of the Restructuring in
accordance with the Support Agreement have been satisfied or waived in
accordance with the Support Agreement (other than those conditions that are to
be satisfied by action taken upon the effectiveness of the Restructuring, but
subject to the satisfaction or waiver of such conditions upon the effectiveness
of the Restructuring) (the “Closing Date”).

(b) Each Investor hereby agrees to pay its Optional Refinancings Investor
Purchase Amount, by wire transfer of immediately available funds to an account
designated by the Issuer, by 10:00 a.m., New York City time, on (i) the Business
Day immediately preceding the date on which the applicable Affinion Party must
fund the required amounts with the applicable trustee or other agent to
consummate the applicable Optional Refinancing or (ii) if the Affinion Parties
have elected to satisfy and discharge the applicable indenture on the date that
notice of optional redemption is given to the holders of a series of Existing
Notes and have so notified the Investors in accordance with Section 2.02(c), the
date of such notice of optional redemption (each, a “Subsequent Funding Date”),
so long as all conditions to the Investors obligations hereunder have been
satisfied or waived in accordance with the terms hereof (including the
conditions set forth in Section 2.02(c)) and the Exchange Offers have been
consummated.

(c) On the Closing Date and each Subsequent Funding Date, the Issuer shall take
all necessary actions with the Trustee and DTC to have the New Notes be issued
in book-entry form under the same CUSIP (if fungible for tax purposes), and
shall notify the Investors of any actions required to be taken by, or on behalf
of the Investors through their respective broker, for the New Notes purchased by
any Investor on the Closing Date or any Subsequent Funding Date to be credited
to the account of such Investor in accordance with applicable procedures of DTC.
All New Warrants issued in connection with the Funding Fee will be issued in
book-entry, uncertificated form, and the Transfer Agent shall send each Investor
a direct registration (DRS) account statement reflecting ownership of the New
Warrants held by such Investor.

(d) The Issuer hereby agrees to issue to the Initial Investors on the Closing
Date, whether or not the Initial Investors effect a Purchase but subject to the
occurrence of the Closing Date and the provisions of this Section 2.03(c),
$17,500,000 in aggregate principal amount of New Notes (the “Financing Fee”)
which shall be issued with New Warrants as more particularly described in
Section 2.03(f). The Financing Fee shall be deemed earned on the Closing Date,
and paid to the Initial Investors pro rata in accordance with each Initial
Investor’s Purchase Percentage on the date hereof, in consideration for the
Initial Investors’ execution of this Agreement; provided, however, that the
Issuer

 

7



--------------------------------------------------------------------------------

will not be obligated to pay the Financing Fee to an Initial Investor if such
Initial Investor is in material default as of the Closing Date under any of its
obligations the satisfaction of which is required to effect the Restructuring or
the Support Agreement and such default is not cured by such Initial Investor on
or before (i) with respect to a default under this Agreement, the fifth
(5th) Business Day following the Issuer’s delivery of a notice of such breach to
such Initial Investor, and (ii) with respect to a default under the Support
Agreement, the end of the applicable cure period under the Support Agreement.

(e) To the extent the Investors effect a Purchase, the Issuer hereby agrees to
issue (the “Funding Fee”) to each Investor effecting such a Purchase:

(i) New Warrants exercisable for a number of shares of Common Stock representing
a percentage of the Post-Pre-Emptives Diluted Equity equal to (I) 16.25%
multiplied by (II) its Purchase Percentage multiplied by (III) a fraction
(x) the numerator of which is equal to the sum of (A) the aggregate principal
amount of Existing Notes repurchased for cash in the Exchange Offers and (B) the
aggregate principal amount of Existing Notes outstanding immediately following
the consummation of the Exchange Offers and (y) the denominator of which is
equal to the aggregate principal amount of Existing Notes outstanding
immediately prior to the consummation of the Exchange Offers (less the aggregate
principal amount of Existing Notes exchanged by the Investors in the Exchange
Offers or that were at any time subject to the obligations set forth in the
Support Agreement to tender into the Exchange Offers); and

(ii) New Notes in an aggregate principal amount equal to 3.5% of the aggregate
principal amount of New Notes purchased by such Investor pursuant to this
Agreement on the Closing Date and on each Subsequent Funding Date, which shall
be issued with New Warrants as more particularly described in Section 2.03(f).

The Funding Fee, which shall be deemed earned as of the date of such Purchase,
shall be issued to each Investor upon receipt of such Investor’s Cash Elections
Purchase Amount or Optional Refinancings Purchase Amount, as applicable, by the
Company.

(f) The New Warrants to be issued to the Investors in connection with their
receipt of New Notes (i) in exchange for their Existing Notes pursuant to the
Exchange Offer, (ii) upon funding of the Put Options in accordance with
Section 2.02, (iii) in satisfaction of the Financing Fee in accordance with
Section 2.03(d) and (iv) in satisfaction of a component of the Funding Fee in
accordance with Section 2.03(e)(ii) (collectively, the “Applicable New Notes”)
shall represent, in the aggregate, a percentage of the Post-Pre-Emptives Diluted
Equity equal to the product of (A) 15% multiplied by (B) a fraction (1) the
numerator of which is equal to the aggregate principal amount of the Applicable
New Notes issued to Investors in accordance with the foregoing, and (2) the
denominator of which is equal to the aggregate principal amount of all the New
Notes outstanding immediately after all issuances of New Notes on the Closing
Date (assuming solely for the purposes of such calculation that all of the
Optional Refinancings have also been consummated on the Closing Date). Such New
Warrants shall be issued to the Investors pro rata in accordance with each
Investor’s percentage of the Applicable New Notes issued to all Investors. For
the avoidance of doubt, such New Warrants shall be in addition to any New
Warrants issued to Investors under Section 2.03(e)(i).

 

8



--------------------------------------------------------------------------------

Section 3. Representations and Warranties of the Affinion Parties. The
representations and warranties set forth in Section 3 of the Support Agreement
are hereby incorporated by reference herein and shall apply mutatis mutandis to
this Agreement. Each Affinion Party makes such representations and warranties on
the date hereof and on the Closing Date.

Section 4. Representations and Warranties of each Investor. Each Investor
represents and warrants, severally and not jointly, to the Issuer as of the date
hereof as follows:

4.01 Such Investor has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

4.02 This Agreement has been duly executed and delivered by such Investor. This
Agreement is the legal, valid, and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

4.03 Such Investor is not a party to any contracts or other agreements that
would conflict with, restrict, or prohibit such Investor’s ability to fulfill
its obligations under this Agreement.

4.04 Such Investor is (i) a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or (ii) an institutional “accredited
investor” (within the meaning of Rule 501 (a)(1), (2), (3), (7) or (8) of
Regulation D under the Securities Act).

4.05 Such Investor acknowledges that it has had the opportunity to speak with a
representative of the Affinion Parties and to obtain and review information
reasonably requested by such Investor from the Affinion Parties.

4.06 Such Investor understands that it may be required to bear the economic risk
of its investment in the New Notes indefinitely, and is able to bear such risk
and the risk of a complete loss of its investment in the New Notes.

4.07 Such Investor understands that the New Notes and the New Warrants (and the
Common Stock issuable upon exercise of the New Warrants) have not been
registered under the Securities Act or any state securities laws and that the
New Notes and the New Warrants (and the Common Stock issuable upon exercise of
the New Warrants) are being offered to such Investor in reliance on specific
exemptions from the registration requirements of the Securities Act and state
securities laws and regulations and agrees that the Affinion Parties may rely
upon the truth and accuracy of, and such Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire the New Notes and the
New Warrants (and the Common Stock issuable upon exercise of the New Warrants).
Such Investor understands that there is no established market for the New Notes
or the New Warrants (or the Common Stock issuable upon exercise of the New
Warrants) and that no public market for the New Notes or the New Warrants (or
the Common Stock issuable upon exercise of the New Warrants) may develop. Such
Investor understands that no United States federal or state agency or any other
Governmental Authority has passed on or made any recommendation or endorsement
of the New Notes or the New Warrants (or the Common Stock issuable upon exercise
of the New Warrants) or the fairness or suitability of the investment in the New
Notes or the New Warrants (or the Common Stock issuable upon exercise of the New
Warrants), nor have such authorities passed upon or endorsed the merits of the
Exchange Offers.

4.08 Such Investor is acquiring the New Notes for investment purposes only for
the account of such Investor and not for distribution in violation of any
federal or state securities laws.

 

9



--------------------------------------------------------------------------------

Section 5. Additional Covenants. The Issuer, the Company and the Investor hereby
agree and covenant as follows:

5.01 Legends. The certificates evidencing the (a) New Notes to be purchased
hereunder will bear the legend as set forth in the Indenture and
(b) certificates of New Warrants to be issued hereunder, if any, will bear the
legend as set forth in the New Warrant Agreement.

5.02 Further Assurances. From time to time after the date of this Agreement, the
Parties hereto shall execute, acknowledge and deliver to the other Parties such
other instruments, documents, and certificates and will take such other actions
as the other Parties may reasonably request in order to consummate the
Transactions.

5.03 Access to Books and Records. The Affinion Parties shall provide to the
Investors and their respective advisors and representatives reasonable access
during normal business hours to all books, records, documents, properties,
personnel, advisors and representatives of the Affinion Parties; provided, that
the foregoing shall not require the Affinion Parties (a) to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Affinion Parties would cause any of the Affinion Parties to violate any of
its obligations with respect to confidentiality to a third party if the Affinion
Parties shall have used its commercially reasonable efforts to obtain, but
failed to obtain, the consent of such third party to such inspection or
disclosure, (b) to disclose any legally privileged information of any of the
Affinion Parties as determined based on the advice of its legal counsel, or
(c) to violate any Laws. In addition, the Affinion Parties shall promptly
provide written notification to the Investors of any material claim or
litigation, arbitration or administrative proceeding that is threatened in
writing or filed against the Company or Issuer from the date hereof until the
earlier of the (i) Termination Date and (ii) termination of this Agreement. Any
requests for information and access provided by the Affinion Parties to the
Investors pursuant to this Section 5.03 shall be directed to an executive
officer of the Company, the Company’s advisors or such person as may be
designated by the Company’s executive officers.

Each Investor hereby agrees that any information acquired by the Investor or its
representatives pursuant to this Section 5.03 shall constitute “Confidential
Information” as defined in the confidentiality agreement between such Investor
and the Company or any of its Affiliates (as amended, the “Confidentiality
Agreement”), subject to the terms and conditions thereof; provided, however,
following the receipt of “Confidential Information” pursuant to a written
request for such “Confidential Information” from an Investor, for such purposes
and solely with respect to such Investor, (x) the term “Restricted Period” shall
mean the period beginning on the date the Affinion Parties deliver such
information and ending on the earlier of (1) the date that the Affinion Parties
publicly disclose such information and (2) the date that is five (5) Business
Days following the Affinion Parties’ delivery of such information and (y) the
term “Termination Date” as used in Section 5 of the Confidentiality Agreement
shall mean the last day of the Restricted Period as defined in the preceding
clause (x).

5.04 Commercially Reasonable Efforts. The Affinion Parties shall use
commercially reasonable efforts to cause the conditions set forth in Section 6
to be satisfied and to consummate the Transactions.

5.05 Indemnity and Reimbursement.

(a) Indemnity. Each of the Company and the Issuer (in such capacity, the
“Indemnifying Party”) shall indemnify, defend and hold harmless each Indemnified
Party (as defined below) for any Losses in connection with, arising from or
relating to any direct or third party claim, litigation, investigation or
proceeding (collectively, a “Claim”) brought in connection with any act or
omission in connection with, arising from or relating to this Agreement, the
Exchanges Offers or the consummation of the transactions contemplated by this
Agreement; provided, that the foregoing indemnity will not, as to each
Indemnified Party, apply to any Losses (i) to the extent it is found in a final,

 

10



--------------------------------------------------------------------------------

non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct or gross negligence of such Indemnified Party;
and/or (ii) arising out of any Claim made or initiated by such Indemnified
Party, including any such Claim for breach of this Agreement. As used herein, an
“Indemnified Party” shall mean an Investor, its Affiliates and its and their
directors, officers, partners, members, employees, agents, counsel, advisors,
representatives and assignees.

(b) Procedures. Promptly after receipt by an Indemnified Party of knowledge that
a Claim exists (a “Claim Proceeding”), such Indemnified Party will, if a claim
is to be made hereunder against the Indemnifying Party in respect thereof,
promptly (and in any event within ten Business Days) notify the Indemnifying
Party in writing of the commencement thereof; provided that (i) the omission so
to notify the Indemnifying Party will not relieve it from any liability that it
may have hereunder except to the extent it has been materially prejudiced by
such failure and (ii) the omission so to notify the Indemnifying Party will not
relieve it from any liability that it may have to an Indemnified Party otherwise
than on account of this Section 5.05. In case any such Claim Proceedings are
brought against any Indemnified Party and it notifies the Indemnifying Party of
the commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Party, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party; provided that if the defendants in any
such Claim Proceedings include both such Indemnified Party and the Indemnifying
Party and such Indemnified Party shall have reasonably concluded that there may
be legal defenses available to it that are different from or additional to those
available to the Indemnifying Party, such Indemnified Party shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such Claim Proceedings on behalf of such
Indemnified Party. Upon receipt of notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense of such Claim
Proceedings and approval by such Indemnified Party of counsel, the Indemnifying
Party shall not be liable to such Indemnified Party for expenses incurred by
such Indemnified Party in connection with the defense thereof (other than
reasonable costs of investigation) unless (x) such Indemnified Party shall have
employed separate counsel in connection with the assertion of legal defenses in
accordance with the preceding sentence, (y) the Indemnifying Party shall not
have employed counsel reasonably satisfactory to such Indemnified Party to
represent such Indemnified Party within a reasonable time after notice of
commencement of the Claim Proceedings or (z) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Party.

(c) Settlements. The Indemnifying Party shall not be liable for any settlement
of any such proceeding effected without its written consent, but if settled with
such consent, the Indemnifying Party shall indemnify the Indemnified Party from
and against any Loss by reason of such settlement, subject to the rights of the
Indemnifying Party in Section 5.05(a) to claim exemption from its indemnity
obligations. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed), enter into any settlement of any Claim Proceeding
unless such settlement (i) includes an explicit and unconditional release of all
Indemnified Parties from the party bringing such Claim Proceeding, (ii) does not
include a statement as to or an admission of fault, culpability, or a failure to
act by or on behalf of any Indemnified Party and (iii) does not include any
equitable remedy or obligation of any kind binding on the Indemnified Party. The
obligations of the Indemnifying Party under this Section 5.05 shall survive any
termination or rejection of this Agreement.

(d) Reimbursement. Each of the Company and the Issuer shall also reimburse
Elliott and Franklin pursuant to that certain Expense Reimbursement Agreement,
dated March 21, 2017; provided that the terms of such Expense Reimbursement
Agreement shall in no way limit any amounts payable to the Indemnified Parties
under this Section 5.

 

11



--------------------------------------------------------------------------------

Section 6. Conditions to Investors’ Obligations.

6.01 Conditions to Investors’ Obligations. The obligation of the Investors to
consummate the Cash Elections Purchase on the Closing Date shall be subject to
the satisfaction of each of the following conditions on the Closing Date:

(a) Representations and Warranties. The representations and warranties of each
of the Affinion Parties set forth in Section 3 of the Support Agreement (and
incorporated by reference herein) shall be true and correct in all material
respects as if made at and as of the Closing Date (except for
(i) representations and warranties already so qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects, and
(ii) representations and warranties made as of a specified date, which shall be
true and correct only as of the specified date);

(b) Performance. The Affinion Parties shall have performed in all material
respects its obligations hereunder required to be performed by it at or prior to
the Closing Date;

(c) Restructuring Support Agreement. The Support Agreement shall not have
terminated, and no material default thereunder by any Affinion Party shall have
occurred and be continuing, unless waived in writing by the requisite Holders
under the Support Agreement or cured within the time period specified in, and
otherwise in accordance with, the Support Agreement;

(d) Effectiveness of Definitive Documentation. All conditions to the
effectiveness set forth in the Amendment to the Shareholders Agreement, the
Amended and Restated Registration Rights Agreement and the New Nominating
Agreements (the “Definitive Documentation”) shall have occurred or been waived
in accordance with the terms thereof (other than the consummation of this
Agreement) and the transactions contemplated by the Definitive Documentation (in
the form attached to, or as otherwise provided in, the Support Agreement upon
execution and delivery thereof) shall not have been amended or modified in any
material respect without the consent of the Initial Investors;

(e) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of the Support Agreement;

(f) Purchase Notice. The Issuer shall have delivered to the Investors a Purchase
Notice in accordance with Section 2.02;

(g) Fees. The Affinion Parties shall have paid or shall pay (i) to the Initial
Investors on the Closing Date, the Financing Fee as set forth in Section 2.03(d)
and (ii) substantially concurrently with the consummation of the Cash Elections
Purchase to the Investors, the Funding Fee as set forth in Section 2.03(e);

(h) Contribution of Affinion Net Patents, Inc. The Company shall have
consummated the contribution of the equity of Affinion Net Patents, Inc. to the
Issuer, and Affinion Net Patents, Inc. shall be a Restricted Subsidiary and
Guarantor of the New Notes under the New Notes Indenture.

(i) Other Agreements. The Company and each applicable Affinion Party shall
substantially concurrently with the consummation of the Cash Elections Purchase
execute the Amendment to the Shareholders Agreement, the New Registration Rights
Agreement, each New Nominating Agreement and the New Warrant Agreement.

 

12



--------------------------------------------------------------------------------

(j) Closing Certificate. Each of the Affinion Parties shall have furnished to
the Investors prior to 9:00 a.m., New York City time, on the Closing Date, a
certificate, signed by an executive officer of such Affinion Party and dated as
of the Closing Date, to the effect that the conditions specified in
Sections 6.01(a) and 6.01(b) have been satisfied.

(k) Replacement Credit Agreement. The Replacement Credit Agreement is effective
and operative substantially concurrently with the consummation of the Cash
Elections Purchase on the Closing Date and permits the payment of the Funding
Fee, if any, on the Closing Date and each Subsequent Funding Date.

Section 7. Conditions to the Issuer’s Obligations

7.01 Conditions to Issuer’s Obligations. The obligations of the Issuer to issue
New Notes and New Warrants to each Investor in respect of the Purchase,
respectively, pursuant to Section 2 (but not the obligations of the Company, or
the Issuer in respect of its indemnification obligations pursuant to
Section 5.05) are subject to the satisfaction (or the waiver by the Issuer) of
the following conditions as of the Closing Date and any applicable Subsequent
Funding Date:

(a) Representations and Warranties. (i) The representations and warranties of
the Investor set forth in Sections 4.01, 4.02, and 4.04 must be true in all
respects as if made at and as of the Closing Date or such Subsequent Funding
Date (except for representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), and (ii) the
other representations and warranties of the Investor set forth in Section 4
shall be true and correct in all material respects as if made at and as of the
Closing Date (except for representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date);

(b) Performance. The Investor shall have performed in all material respects its
obligations hereunder required to be performed by it at or prior to the Closing
Date or such Subsequent Funding Date; provided, however, that a default by
Investors whose obligations to fund have been or are fully satisfied by a
non-Defaulting Investors (as defined below) shall not give rise to the ability
of the Affinion Parties to fail to consummate the Transactions contemplated
hereby.

(c) No Legal Impediment to Issuance. No statute, rule, regulation or order shall
have been enacted, adopted or issued by any Governmental Authority, and no
judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued that prohibits the Purchase or the consummation of the
other Transactions;

(d) Effectiveness of Term Sheet. All conditions to the effectiveness set forth
in the Term Sheet shall have occurred or been waived in accordance with the
terms thereof (other than the consummation of this Agreement) and the
transactions contemplated by the Term Sheet (in the form attached to the Support
Agreement upon execution and delivery thereof) shall not have been amended or
modified in any material respect without the consent of the Issuer; and

(e) Restructuring Support Agreement. The Support Agreement shall not have
terminated and no material default thereunder by the Investor shall have
occurred and be continuing, unless waived in writing by the Company or cured
within the time period specified in, and otherwise in accordance with, the
Support Agreement.

Notwithstanding anything herein to the contrary, in the event that the
Restructuring (including, for the avoidance of doubt, the Exchange Offers) is
consummated and, in connection therewith, the Investor performed in all material
respects its obligations hereunder and under the Support Agreement

 

13



--------------------------------------------------------------------------------

required to be performed by it at or prior to the Closing Date or such
Subsequent Funding Date, all of the foregoing closing conditions in this
Section 7.01, to the extent not satisfied as of the Closing Date or such
Subsequent Funding Date, shall be deemed waived by the Company and Issuer.

Section 8. Miscellaneous.

8.01 Notices. All notices, requests, consents, and other communications
hereunder to any Party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile, electronic mail,
nationally recognized overnight courier, or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such Party at the
address set forth below or such other address as may hereafter be designated in
writing by such Party to the other Parties:

If to the Investors:

As specified on the signature pages hereto,

with a copy (which shall not constitute notice) to:

White & Case LLP

1155 Avenue of Americas

New York, NY 10036

Attention: Jonathan Michels, Esq.

Electronic mail: jmichels@whitecase.com

If to the Company or Issuer:

c/o Affinion Group, Inc.

6 High Ridge Park

Stamford, CT 06905

Attention: Brian Fisher, Esq.

Facsimile: 203-956-1206

Electronic mail: bfisher@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Adam Weinstein, Esq.

Facsimile: 212-872-1002

Electronic mail: aweinstein@akingump.com

8.02 No Survival of Representations and Warranties, etc.. None of the
representations and warranties made in Section 3 or Section 4 hereof shall
survive the Termination Date.

8.03 Assignment. This Agreement is intended to bind and inure to the benefit of
the Parties hereto and their respective successors, assigns, heirs, executors,
administrators, and representatives; provided, however, that nothing contained
in this Section 8.03 shall be deemed to permit any transfer other than in
accordance with the terms of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the Parties
to this Agreement, and nothing expressed or referred to in this Agreement will
be construed to give any person, other than the Parties to this Agreement, any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. Notwithstanding the foregoing, the
Investor, may assign its rights and obligations hereunder to any Affiliate
thereof, provided that any such assignment shall not release such Party from any
of its obligations under this Agreement to the extent such obligations are not
satisfied by any Affiliate to which such obligations are assigned.

 

14



--------------------------------------------------------------------------------

8.04 Entire Agreement; Several Obligations. This Agreement, including the terms
of the agreements contemplated hereby and referred to herein contain the entire
agreement by and between the Company, the Issuer and the Investors with respect
to the Transactions and supersedes all prior agreements and representations,
written or oral, with respect thereto. To the extent there is an inconsistency
between the provisions in this Agreement and the agreements contemplated hereby
and referred to herein, the provisions in this Agreement shall control.

8.05 Waivers and Amendments.

(a) Any provision of this Agreement (including its Exhibits, Annexes, Schedules,
and any attachments thereto) may be amended or waived, if, and only if, such
amendment or waiver is in writing and signed by (i) the Affinion Parties;
(ii) Investors having, in the aggregate, a Purchase Percentage equal to least 66
2/3%; and (iii) if any amendment or waiver materially disproportionately affects
an Investor, such Investor; provided, however, that the condition set forth in
Section 2.02(c)(i) may be waived in the sole discretion of the Affinion Parties
by providing prior written notice of such waiver to each Investor.

(b) Any waiver of any obligation by the Affinion Parties shall be signed by the
Investors. Any waiver by any of the Affinion Parties need not be signed by any
Investor.

(c) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

8.06 Choice of Laws; Submission to Jurisdiction; Waiver of Jury Trial. The
validity of this Agreement, the construction, interpretation, and enforcement
hereof, and the rights of the Parties hereto with respect to all matters arising
hereunder or related hereto shall be determined under, governed by, and
construed and enforced in accordance with the internal laws of the State of New
York without regard to any conflicts of laws principles (but including and
giving effect to Sections 5-1401 and 5-1402 of the New York General Obligations
Law) that would result in the application of the law of another jurisdiction.
Each Party to this Agreement agrees that, in connection with any legal suit or
proceeding arising with respect to this Agreement, it shall submit to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York or the applicable New York state court located in New York
County and agrees to venue in such courts. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

8.07 Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

8.08 Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed to be part of this
Agreement or otherwise affect the meaning or interpretation of this Agreement.

 

15



--------------------------------------------------------------------------------

8.09 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

8.10 Termination. Unless otherwise agreed to in writing by the Parties hereto,
the rights and obligations of the Parties under this Agreement shall terminate:

(a) upon the termination of the Support Agreement pursuant to its terms;

(b) if the Company and the Investors agree to terminate this Agreement;

(c) if this Agreement is terminated if the Effective Date has not occurred by
the Outside Date; or

(d) on the Termination Date.

Regardless of the termination of this Agreement pursuant to this Section 8.10,
(i) the Parties shall remain liable for breaches of this Agreement prior to its
termination and (ii) the Company and the Issuer shall remain liable for the
indemnity and reimbursement obligations set forth in Section 5.05.

8.11 No Interpretation Against Drafter. This Agreement is the product of
negotiations between the Parties hereto represented by counsel, and any rules of
construction relating to interpretation against the drafter of an agreement
shall not apply to this Agreement and are expressly waived.

8.12 Specific Performance. Without limiting the rights of each Party hereto to
pursue all other legal and equitable rights available to such Party for any
other Party’s failure to perform each of its obligations under this Agreement,
it is understood and agreed by each of the Parties that any breach of or
threatened breach of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and, accordingly, the
Parties agree that, in addition to any other remedies, each non-breaching Party
shall be entitled to specific performance and injunctive or other equitable
relief for any such breach or threatened breach.

8.13 No Recourse Against Related Parties. Notwithstanding anything to the
contrary set forth in this Agreement, none of the Parties’ Related Parties or
any of their Related Parties (in each case other than the Affinion Parties, the
Investor or any of their respective assignees under this Agreement) shall have
any liability, personal or otherwise, or obligation relating to or arising out
of this Agreement or the transactions contemplated by this Agreement for any
breach, loss, or damage for (i) any damages suffered as a result of the failure
of the Exchange Offers to be consummated and (ii) any other damages suffered as
a result of or under this Agreement and the Transactions (or in respect of any
oral representations made or alleged to be made in connection herewith or
therewith). As used herein, “Related Parties” of a person or entity means any of
its former, current, and/or future direct or indirect equity holders,
controlling persons, stockholders, directors, officers, employees, agents,
Affiliates, Subsidiaries, members, managers, general or limited partners or
assignees.

8.14 Additional Investors. At any time following the date hereof and prior to
the Closing Date, (i) the Initial Investors may, with the consent of the Company
or the Issuer, (which consent shall not be unreasonably withheld, conditioned or
delayed) appoint additional Investors and reallocate the Purchase Percentages,
(ii) the Company or the Issuer may, with the consent of the Initial Investors,
appoint additional Investors and reallocate the Purchase Percentages (any such
person, an “Additional Investor”). Upon (i) the appointment of an Additional
Investor, (ii) the execution by such Additional Investor of customary joinder
documentation, (iii) the preparation of an updated Schedule A hereto to include
such Additional Investor’s Purchase Percentage, as reasonably agreed among the
Initial Investors, the Affinion Parties, and all Additional Investors (subject
to the proviso in the immediately preceding

 

16



--------------------------------------------------------------------------------

sentence), such Additional Investor shall constitute a “Investor” under this
Agreement. Each of the Affinion Parties and the Investors shall cooperate in
good faith to negotiate any reallocation of the Purchase Percentages in
connection with the appointment of Additional Investors in accordance with this
Section 8.14.

8.15 Defaulting Investors. At any time following the date hereof and prior to
the Closing Date, if any Investor has materially breached this Agreement,
including any representation, warranty or covenant contained herein and, if such
provision can be cured, has not been cured within 5 days of notice from the
Affinion Parties or an Investor that has not materially breached this Agreement
(such defaulting Investor, a “Defaulting Investor”), (i) the non-Defaulting
Investors shall have the obligation, based on relative amount of the Defaulting
Investor’s Purchase Percentage assumed, to acquire such Defaulting Investors’
Purchase Percentage and (ii) prior to any acquisition of under clause (i),
(x) such Defaulting Investors’ Purchase Percentage shall not be included in any
calculation for purposes of determining any vote or otherwise under this
Agreement other than Section 7.01(b) of this Agreement or the Support Agreement
and (y) such Defaulting Investors shall not have any rights under this
Agreement. Upon the acquisition of any Defaulting Investors’ Purchase
Percentage, the Investors and the Affinion Parties shall prepare an updated
Schedule A. Each of the Affinion Parties and the Investors shall cooperate in
good faith to negotiate any reallocation of the Purchase Percentages in
connection with the acquisition of a Defaulting Investors’ Purchase Percentage
in accordance with this Section 8.15. For the avoidance of doubt, if the
Defaulting Investor was an Initial Investor, the performing Defaulting Investors
that (i) are Initial Investors and (ii) acquire such Defaulting Investors’
Purchase Percentage, shall be entitled to their pro rata amount, based on such
Initial Investor’s Purchase Percentage (adjusted for the removal of the
Defaulting Investors’ Purchase Percentage), of the Financing Fee of such
Defaulting Investor.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and Chief Financial
Officer AFFINION GROUP, INC. By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and Chief Financial
Officer AFFINION INVESTMENTS, LLC By:   Affinion Group, Inc., its non-economic
managing member By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

INITIAL INVESTORS

 

 

ELLIOTT ASSOCIATES, L.P. By:  
Elliott Capital Advisers, L.P., as general partner By:   Braxton Associates
Inc., as general partner

/s/ Elliot Greenberg

By:   Elliot Greenberg, Vice-President Name:   c/o Elliott Management
Corporation Address:  

40 West 57th Street,

New York, New York 10019

THE LIVERPOOL LIMITED PARTNERSHIP By:   Liverpool Associates Ltd., as General
Partner

/s/ Elliot Greenberg

By:   Elliot Greenberg, Vice-President Name:   c/o Elliott Management
Corporation Address:  

40 West 57th Street,

New York, New York 10019

ELLIOTT INTERNATIONAL, L.P. By:  

Elliott International Capital Advisors Inc.

as attorney-in-fact

/s/ Elliot Greenberg

By:   Elliot Greenberg, Vice-President Name:   c/o Elliott Management
Corporation Address:  

40 West 57th Street,

New York, New York 10019

 

 

 

[Signature Page to Investor Purchase Agreement]



--------------------------------------------------------------------------------

INITIAL INVESTORS

 

FRANKLIN MUTUAL QUEST FUND, By: FRANKLIN MUTUAL ADVISERS, LLC, as investment
manager By:  

/s/ Peter Langerman

Name:   Peter Langerman Title:   CEO Address:  

101 John F Kennedy Pkwy 3rd Floor,

Short Hills, NJ 07078

 

 

 

[Signature Page to Investor Purchase Agreement]



--------------------------------------------------------------------------------

INITIAL INVESTORS

 

 

Name of Institution: METRO SPV LLC By:  

ICG Strategic Secondaries II GP LP, its

Managing Member

By:  

ICG Strategic Secondaries Associates II, LLC,

its General Partner

By:  

/s/ Christophe Browne

Name:   Christophe Browne Title:   Authorized Person Address:  

600 Lexington Avenue, 24th Floor,

NY, NY 10022

 

 

 

[Signature Page to Investor Purchase Agreement]

 



--------------------------------------------------------------------------------

Schedule A

 

Investor

   Purchase Percentage  

Elliott

     39.4743 % 

Franklin

     10.5257 % 

Metro SPV LLC

     30.6891 % 

Empyrean Capital Partners, LP

     19.3109 % 



--------------------------------------------------------------------------------

Schedule B

Preapproved Additional Investors

Allianz Global Investors US, LLC

PennantPark Investment Advisers, LLC

Ares Management, LLC

Kamunting Street Capital Management